Santiago v. Travelers                                               















IN THE
TENTH COURT OF APPEALS
 

No. 10-92-071-CV

     JORGE SANTIAGO, ET AL.,
                                                                                              Appellants
     v.

     THE TRAVELERS INSURANCE COMPANY,
                                                                                              Appellee
 

From the 55th District Court
Harris County, Texas
Trial Court # 89-49017
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      This appeal was perfected from a judgment signed on December 3, 1991.  
      By motion, Appellants state that the case has been settled and request that the appeal be
dismissed.  The motion is granted and the appeal is dismissed.
                                                                                     PER CURIAM

Before Justice Cummings and
      Justice Vance
      (Chief Justice Thomas not participating)
Dismissed
Opinion delivered and filed December 9, 1992
Do not publish